In the Fall Vacation, 1807.If, by a mistake of the sheriff, a writ be served on a wrong person; butsuch personinakes no defence at lain; suffers judgment to go against him by default ; executionhaving issued, gives a forthcoming bond; and, after-wards,delays the plaintiff by appealing from a judgment on that bond; be is nofentitied to relief in equity.The testimony did not vary the case; and, at the September Term, 1806, this Court dissolved the injunction, and, in March, 1807, dismissed the bill with costs upon a hearing., The Chancellor was not applied to for an appeal, which (as he has since informed the Reporters) he would have refused. An application was therefore made to the Judges of the Court of Appeals, in vacation, who unanimously refused it.